Exhibit 10.130
Execution Version



AMENDMENT NO. 5
TO CREDIT AGREEMENT
THIS AMENDMENT NO. 5 TO CREDIT AGREEMENT (this “Amendment”) is dated as of
January 20, 2015 and is entered into among SUNEDISON, INC., a Delaware
corporation (the “Borrower’’), the Guarantors party hereto and the Lenders party
hereto, and is acknowledged by the Administrative Agent, and is made with
reference to that certain Credit Agreement dated as of February 28, 2014 (as
amended through the date hereof, the “Credit Agreement”) among the Borrower, the
Lenders, the Administrative Agent and the other Agents named therein.
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Credit Agreement.
RECITALS
WHEREAS, the Loan Parties have requested that the Required Lenders agree to
amend certain provisions of the Credit Agreement as provided for herein; and
WHEREAS, the Required Lenders are willing to agree to amend the provisions of
the Credit Agreement as set forth herein, upon terms and subject to conditions
set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I.
AMENDMENTS TO THE CREDIT AGREEMENT AND THE PLEDGE AND SECURITY AGREEMENT

The Credit Agreement is hereby amended as follows:


A.    Clause (II) of the defined term “Change of Control” in Section 1.01 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:
“(II) an occurrence of a “Fundamental Change” under and as defined in the 2018
Convertible Senior Notes Indenture, a “Fundamental Change” under and as defined
in the 2021 Convertible Senior Notes Indenture, a “Fundamental Change” under and
as defined in the 2020 Convertible Senior Notes Indenture, a “Fundamental
Change” under and as defined in the 2022 Convertible Senior Notes Indenture, a
“Fundamental Change” (or equivalent) under the applicable indenture governing
the Permitted Seller Notes, or a “Fundamental Change” (or equivalent) under the
applicable document governing the Permitted Hurricane Convertible Preferred.”
B.    The definition of “Consolidated Funded Indebtedness” in Section 1.01 of
the Credit Agreement is hereby amended by amending and restating clause (ii)
after the proviso thereof to read in its entirety as follows:
“(ii)    Indebtedness permitted by Section 7.03(l), (o), (p) and (q).”
C.    The definition of “Consolidated Net Income” in Section 1.01 of the Credit
Agreement is hereby amended by:
(a)    amending and restating clause (1) thereof to read in its entirety as
follows:
“(1) except as set forth in clause (7) below, all extraordinary gains and losses
and all gains and losses realized in connection with any Disposition made
pursuant to Section 7.04 or Section 7.05(g) or the Disposition of securities or
the early extinguishment of Indebtedness, together with any related provision
for taxes on any such gain, will be excluded;”



CH\2021558.12

--------------------------------------------------------------------------------



(b)    deleting the word “and” appearing immediately before clause (6) thereof
and replacing the period at the end of clause (6) thereof with the phrase “;
and”
(c)    inserting new clause (7) therein which shall read in its entirety as
follows:
“(7) Foregone Margin will be included notwithstanding whether such Foregone
Margin would be recognized in accordance with GAAP” and
(d)    inserting a parenthetical therein at the end thereof which shall read in
its entirety as follows:
“(it being understood and agreed that the Foregone Margin may be recognized and
included in the Consolidated Net Income in a period prior to the period in which
the related Disposition occurs and, in accordance with the calculation set for
in the definition of the term “Foregone Margin”, over time)”
D.    The defined term “Convertible Senior Notes” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
“Convertible Senior Notes” means, collectively, the 2018 Convertible Senior
Notes, the 2021 Convertible Senior Notes, the 2020 Convertible Senior Notes and
the 2022 Convertible Senior Notes, or any of them.
E.    The defined term “Disqualified Equity Interest” in Section 1.01 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:
“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is 91 days after the latest to occur of (i) the date on which the 2022
Convertible Senior Notes mature or, if earlier, the date on which no 2022
Convertible Senior Note is outstanding, (ii) the date on which the 2020
Convertible Senior Notes mature or, if earlier, the date on which no 2020
Convertible Senior Note is outstanding, (iii) the date on which the 2021
Convertible Senior Notes mature or, if earlier, the date on which no 2021
Convertible Senior Note is outstanding, (iv) the date on which the 2018
Convertible Senior Notes mature or, if earlier, the date on which no 2018
Convertible Senior Note is outstanding, and (v) the Latest Maturity Date.
Notwithstanding the preceding sentence, any Equity Interest that would
constitute a Disqualified Equity Interest solely because the holders of the
Equity Interest have the right to require the Borrower to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale will not
constitute a Disqualified Equity Interest if the terms of such Equity Interest
provide that the Borrower may not repurchase or redeem any such Equity Interest
pursuant to such provisions unless such repurchase or redemption complies with
Section 7.06 hereof. The amount of Disqualified Equity Interests deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrower and its Subsidiaries may become obligated to pay upon
the maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Equity Interests, exclusive of accrued dividends.
F.    The defined term “Equity Interest” in Section 1.01 of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other

2
CH\2021558.12

--------------------------------------------------------------------------------



ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination; provided that none of
the 2018 Convertible Senior Notes, the 2021 Convertible Senior Notes, the 2020
Convertible Senior Notes, the 2022 Convertible Senior Notes or any Permitted
Refinancing Convertible Bond Indebtedness of the Borrower shall constitute an
Equity Interest by virtue of being convertible into capital stock of the
Borrower.
G.    The definition of “Excluded Assets” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the following phrase appearing therein:
“(xiv) the Sherman Real Estate, and (xv) Cash or Cash Equivalents.”
with the following phrase:
“(xiv) the Sherman Real Estate, (xv) Cash or Cash Equivalents and (xvi) the
contribution or transfer of Margin Loan Pledged Equity permitted by
Section 7.02(w).”
H.    The defined term “Foregone Margin” is hereby inserted in Section 1.01 of
the Credit Agreement in its appropriate alphabetical place to read in its
entirety as follows:
“Foregone Margin” means the net income (or loss) in connection with the
Disposition or planned Disposition of any Solar Energy System (or any Person
owning such Solar Energy System) by the Borrower or any of its Subsidiaries to
YieldCo, YieldCo Intermediate, YieldCo Holdings, YieldCo II, YieldCo II
Intermediate, YieldCo II Holdings or any of their respective subsidiaries,
calculated by (a) multiplying (i) the difference between (x) total revenue (as
confirmed by an independent appraisal or third party certification) earned or
projected to be earned by Borrower and its Subsidiaries from such Disposition
and (y) total projected costs of Borrower and its Subsidiaries to construct such
Solar Energy System (as determined by Borrower in good faith) by (ii) the
estimated percentage of completion of such Solar Energy System at the time of
calculation, and (b) subtracting from such product any Foregone Margin
previously included in Consolidated EBITDA.”
I.    Clause (h) of the defined term “Indebtedness” in Section 1.01 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:
“(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall (i) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other similar entity
in which the liability of owners of Equity Interests is limited to their Equity
Interest in such entity) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such Person
and (ii) exclude Permitted Equity Commitments, Permitted Project Undertakings,
Permitted Deferred Acquisition Obligations and Solar Project Contractual
Obligations. The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of any capital lease as of any date shall be deemed to be the amount
of Attributable Indebtedness in respect thereof as of such date. For the
avoidance of doubt, the Borrower’s obligations under any 2018 Convertible Notes
Call Transaction, any 2021 Convertible Notes Call Transaction, any 2020
Convertible Notes Call Transaction, any 2022 Convertible Notes Call Transaction
and any Permitted Refinancing Call Transaction shall not constitute
Indebtedness.”
J.    The defined term “Initial Purchasers” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

3
CH\2021558.12

--------------------------------------------------------------------------------



“Initial Purchasers” means the several initial purchasers named in that certain
Purchase Agreement, dated as of December 12, 2013, relating to the sale of the
2018 Convertible Senior Notes and the 2021 Convertible Senior Notes, the several
initial purchasers named in that certain Purchase Agreement, dated as of June 4,
2014, relating to the sale of the 2020 Convertible Senior Notes, and the several
initial purchasers named in that certain Purchase Agreement, dated as of January
20, 2015, relating to the sale of the 2022 Convertible Senior Notes.
K.    The defined term “Margin Loan SPV” is hereby inserted in Section 1.01 of
the Credit Agreement in its appropriate alphabetical place to read in its
entirety as follows:
“Margin Loan SPV” means the special purpose entity to be formed in connection
with the borrowing of the loans in the Permitted Margin Loan Financing, all of
the Equity Interests in which are pledged to the Administrative Agent as
security for the Obligations.
L.    The defined term “Margin Loan Pledged Equity” is hereby inserted in
Section 1.01 of the Credit Agreement in its appropriate alphabetical place to
read in its entirety as follows:
“Margin Loan Pledged Equity” means (i) up to 32,200,000 class B units of common
stock, par value $0.01 per share, of TerraForm Power, Inc., a Delaware
corporation, (ii) up to 32,200,000 class B units of TerraForm Power, LLC, a
Delaware limited liability company and (iii) up to 50% of non-voting membership
interests in TerraForm Power, LLC conferring certain incentive distribution
rights to SunEdison Holding Corporation by TerraForm Power, LLC pursuant to its
Organization Documents.
M.    The defined term “Permitted Refinancing Call Transaction” in Section 1.01
of the Credit Agreement is hereby amended and restated to read in its entirety
as follows:
“Permitted Refinancing Call Transaction” means one or more call or capped call
option transactions (or substantively equivalent derivative transactions) on the
Borrower’s common stock purchased by Borrower in connection with an issuance of
Permitted Refinancing Convertible Bond Indebtedness (each, a “Permitted
Refinancing Hedge Transaction”) and, if applicable, one or more call option or
warrant transactions (or substantively equivalent derivative transactions) on
the Borrower’s common stock sold by Borrower substantially concurrently with any
such purchase (each, a “Permitted Refinancing Warrant Transaction”); provided
that the purchase price for the Permitted Refinancing Hedge Transactions plus
any net amounts received upon termination of 2018 Convertible Notes Call
Transaction, any 2021 Convertible Notes Call Transaction, any 2020 Convertible
Notes Call Transaction and any 2022 Convertible Notes Call Transaction related
to the convertible notes being refinanced, less the proceeds from the sale of
the Permitted Refinancing Warrant Transactions does not exceed the net proceeds
received by the Borrower from such Permitted Refinancing Convertible Bond
Indebtedness (after proceeds from such Permitted Refinancing Convertible Bond
Indebtedness are used to repay the Indebtedness being refinanced and all
transactional expenses (other than such purchase price) in connection
therewith).
N.    The defined term “Permitted Margin Loan Financing” is hereby inserted in
Section 1.01 of the Credit Agreement in its appropriate alphabetical place to
read in its entirety as follows:
“Permitted Margin Loan Financing” means loans borrowed by the Margin Loan SPV in
an aggregate principal amount of up to $400,000,000 which (i) loans and related
obligations are secured by the assets of the Margin Loan SPV (including the
Margin Loan Pledged Equity) and not by the Collateral and (ii) are Guaranteed
solely by the Borrower on an unsecured basis and not by any other Loan Party or
a Subsidiary of a Loan Party.
O.    The defined term “Swap Contract” in Section 1.01 of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:

4
CH\2021558.12

--------------------------------------------------------------------------------



“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. Notwithstanding
the foregoing, any 2018 Convertible Notes Call Transaction, any 2021 Convertible
Notes Call Transaction, any 2020 Convertible Notes Call Transaction, any 2022
Convertible Notes Call Transaction and any Permitted Refinancing Call
Transaction shall not constitute a Swap Contract.
P.    The defined term “Swap Termination Value” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
any 2018 Convertible Notes Bond Hedge Transaction, any 2021 Convertible Notes
Bond Hedge Transaction, any 2020 Convertible Notes Bond Hedge Transaction, any
2022 Convertible Notes Call Transaction and any Permitted Refinancing Hedge
Transaction, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, such 2018 Convertible Notes
Bond Hedge Transaction, such 2021 Convertible Notes Bond Hedge Transaction, such
2020 Convertible Notes Bond Hedge Transaction, such 2022 Convertible Notes Call
Transaction and such Permitted Refinancing Hedge Transaction, as applicable (a)
for any date on or after the date such Swap Contracts, such 2018 Convertible
Notes Bond Hedge Transaction, such 2021 Convertible Notes Bond Hedge
Transaction, such 2020 Convertible Notes Bond Hedge Transaction, such 2022
Convertible Notes Call Transaction and such Permitted Refinancing Hedge
Transaction, as applicable, have been closed out and termination value(s)
determined in accordance therewith, and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, such 2018 Convertible Notes Bond Hedge
Transaction, such 2021 Convertible Notes Bond Hedge Transaction, such 2020
Convertible Notes Bond Hedge Transaction, such 2022 Convertible Notes Call
Transaction and such Permitted Refinancing Hedge Transaction, as applicable, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts, such 2018
Convertible Notes Bond Hedge Transaction, such 2021 Convertible Notes Bond Hedge
Transaction, such 2020 Convertible Notes Bond Hedge Transaction, such 2022
Convertible Notes Call Transaction and such Permitted Refinancing Hedge
Transaction, as applicable (which may include a Lender or any Affiliate of a
Lender).
Q.    The definition of “Unrestricted Subsidiary” in Section 1.01 of the Credit
Agreement is hereby amended by:
(a)    deleting the word “and” appearing immediately before clause (v) thereof;
and
(b)    inserting the word “and” immediately after clause (v) thereof and
inserting new clause (vi), which shall read in its entirety as follows:
“(vi) the Margin Loan SPV”.
R.    The defined term “2022 Convertible Notes Call Transaction” is hereby
inserted in Section 1.01 of the Credit Agreement in its appropriate alphabetical
place to read in its entirety as follows:

5
CH\2021558.12

--------------------------------------------------------------------------------



“2022 Convertible Notes Call Transaction” means one or more capped call option
transactions relating to the Borrower’s common stock purchased by Borrower in
connection with an issuance of the 2022 Convertible Senior Notes from one or
more of the Initial Purchasers (or their affiliates) (each a “2022 Option
Counterparty” and, collectively, the “2022 Option Counterparties”) pursuant to
those certain confirmations of terms and conditions dated January 20, 2015 in
connection with the issuance of the initial 2022 Convertible Senior Notes (“Base
Capped Call Confirmation”) and subsequent confirmations of terms and conditions
(if any) in connection with the issuance of additional 2022 Convertible Senior
Notes (“Additional Capped Call Confirmations”), the 2002 ISDA Equity Derivatives
Definitions published by the International Swaps and Derivatives Association,
Inc., and related agreements in the form of the ISDA 2002 Master Agreement
between the Borrower and each applicable 2022 Option Counterparty, the purchase
price for which the Borrower shall pay to the 2022 Option Counterparties in full
for the Based Capped Call Confirmation on or about January 20, 2015 and for the
Additional Capped Call Confirmation, substantially concurrently with the
issuance of the additional 2022 Convertible Senior Notes.
S.    The defined term “2022 Convertible Senior Notes” is hereby inserted in
Section 1.01 of the Credit Agreement in its appropriate alphabetical place to
read in its entirety as follows:
“2022 Convertible Senior Notes” means the convertible senior notes due April 15,
2022 in an aggregate principal amount of up to $500,000,000 to be issued by the
Borrower on or about January 27, 2015.
T.    The defined term “2022 Convertible Senior Notes Indenture” is hereby
inserted in Section 1.01 of the Credit Agreement in its appropriate alphabetical
place to read in its entirety as follows:
“2022 Convertible Senior Notes Indenture” means the Indenture, by and between
Borrower and Wilmington Trust, National Association, as Trustee, governing and
pursuant to which the 2022 Convertible Senior Notes are issued, which has the
terms and provisions that are substantially similar to those described in
Borrower's Preliminary Offering Memorandum relating to the 2022 Convertible
Senior Notes, dated January 20, 2015, as supplemented by the pricing terms
disclosed to the Lenders.
U.    The defined term “2022 Refinancing Convertible Bond Indebtedness” is
hereby inserted in Section 1.01 of the Credit Agreement in its appropriate
alphabetical place to read in its entirety as follows:
“2022 Refinancing Convertible Bond Indebtedness” has the meaning specified in
Section 7.03(l).
V.    The defined terms “2022 Option Counterparty” and “2022 Option
Counterparties” are hereby inserted in Section 1.01 of the Credit Agreement in
their appropriate alphabetical place to read in their entirety as follows:
“2022 Option Counterparty” and “2022 Option Counterparties” have the meanings
specified in the definition of the term “2022 Convertible Notes Call
Transaction”.
W.    Section 6.14(c) of the Credit Agreement is hereby amended by replacing the
following phrase appearing therein:
“(F) Warehouse Holdings (if any Equity Interest therein is held or owned by the
Borrower or a Guarantor) and (G) First Wind Holdings and each other subsidiary
of First Wind Holdings whose Equity Interest is required to be pledged pursuant
to the terms of this Agreement”.
with the following phrase:
(F) Warehouse Holdings (if any Equity Interest therein is held or owned by the
Borrower or a Guarantor), (G) First Wind Holdings and each other subsidiary of
First Wind Holdings whose Equity Interest is required to be pledged pursuant to
the terms of this Agreement and (H) the Margin Loan SPV (it being

6
CH\2021558.12

--------------------------------------------------------------------------------



understood and agreed that, notwithstanding any previous release of the
Administrative Agent’s Liens on the Equity Interests in YieldCo and YieldCo II
Intermediate relating to such Equity Interests being provided as collateral
securing the Permitted Seller Notes or Permitted Margin Loan Financing, such
Equity Interests shall be pledged by each applicable Loan Party, and all actions
required by the Administrative Agent to perfect its Lien on such Equity
Interests shall be taken, within 30 calendar days (as such period may be
extended by the Administrative Agent in its sole discretion) after (i) March 1,
2015, if the applicable Equity Interest are not pledged to secure the Permitted
Seller Notes or Permitted Margin Loan Financing, as applicable, prior to March
1, 2015 or (ii) the release of the applicable Equity Interests from the Liens
granted under the Permitted Seller Notes or Permitted Margin Loan Financing, as
applicable)”.
X.    Section 7.02(m) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
“(m) Investments in any 2018 Convertible Notes Bond Hedge Transaction, any 2021
Convertible Notes Bond Hedge Transaction, any 2020 Convertible Notes Bond Hedge
Transaction, any 2022 Convertible Notes Call Transaction and any Permitted
Refinancing Hedge Transaction;”
Y.    Section 7.03(l) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
“(l) (A) unsecured Indebtedness under the 2018 Convertible Senior Notes and
Guarantees thereof by the Guarantors, in aggregate principal amount not to
exceed $600,000,000 and any refinancings, refundings, renewals or extensions
thereof (including any Convertible Bond Indebtedness that is a refinancing
thereof, the “2018 Refinancing Convertible Bond Indebtedness”), (B) unsecured
Indebtedness under the 2021 Convertible Senior Notes and Guarantees thereof by
the Guarantors, in aggregate principal amount not to exceed $600,000,000, and
any refinancings, refundings, renewals or extensions thereof (including any
Convertible Bond Indebtedness that is a refinancing thereof, the “2021
Refinancing Convertible Bond Indebtedness”), (C) unsecured Indebtedness under
the 2020 Convertible Senior Notes and Guarantees thereof by the Guarantors, in
aggregate principal amount not to exceed $600,000,000, and any refinancings,
refundings, renewals or extensions thereof (including any Convertible Bond
Indebtedness that is a refinancing thereof, the “2020 Refinancing Convertible
Bond Indebtedness”) and (D) unsecured Indebtedness under the 2022 Convertible
Senior Notes and Guarantees thereof by the Guarantors, in aggregate principal
amount not to exceed $500,000,000, and any refinancings, refundings, renewals or
extensions thereof (including any Convertible Bond Indebtedness that is a
refinancing thereof, the “2022 Refinancing Convertible Bond Indebtedness”; and
together with the 2018 Refinancing Convertible Bond Indebtedness, the 2021
Refinancing Convertible Bond Indebtedness and the 2020 Refinancing Convertible
Bond Indebtedness, the “Refinancing Convertible Bond Indebtedness”); provided
that in the case of any refinancings, refundings, renewals or extensions of
Indebtedness described in either of the foregoing clause (A) or clause (B)
(including any Refinancing Convertible Bond Indebtedness) (i) the principal
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, (ii) the direct or any contingent
obligor (including any Guarantees by any Subsidiaries) with respect thereto is
not changed other than in connection with a transaction permitted by Section
7.04 between and among Subsidiaries none of which are Guarantors, or all of
which are Guarantors, prior to such transaction, and (iii) the terms relating to
principal amount, amortization, maturity, and other material terms taken as a
whole, of any such Indebtedness refinancing, refunding, renewing or extending
the applicable Convertible Senior Notes, and of any agreement entered into and
of any instrument issued in connection therewith, are no less favorable in any
material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the applicable Convertible Senior Notes (it
being understood that differences between the conversion rate of the applicable
Convertible Senior Notes and the conversion rate of any applicable Refinancing
Convertible Bond Indebtedness shall not be deemed to be less favorable in any

7
CH\2021558.12

--------------------------------------------------------------------------------



material respect to the Loan Parties or the Lenders), such refinancing,
refunding, renewing or extending Indebtedness shall be unsecured, and the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate.
No Convertible Senior Notes shall be guaranteed by any Subsidiary of a Loan
Party other than such Subsidiaries that are Guarantors of the Obligations;”
Z.    Section 7.02 of the Credit Agreement is hereby amended by amending and
restating clause (v) thereof through the end of Section 7.02 to read in its
entirety as follows:
(v) the unsecured Guarantee by the Borrower of the Indebtedness and all
obligations in connection therewith of the Seller Note SPV under the Permitted
Seller Notes and capital contributions (whether in the form of cash or Specified
TERP Common Stock or otherwise) to the Seller Note SPV to the extent necessary
for the Seller Note SPV to make required payments and deliveries pursuant to the
indenture governing the Permitted Seller Notes;
(w) the contribution or transfer of the Margin Loan Pledged Equity to the Margin
Loan SPV in connection with the Permitted Margin Loan Financing;
(x) the unsecured Guarantee by the Borrower of the Indebtedness and all
obligations in connection therewith of the Margin Loan SPV under the Permitted
Margin Loan Financing and capital contributions (whether in the form of cash or
Margin Loan Pledged Equity or otherwise) to the Margin Loan SPV to the extent
necessary for the Margin Loan SPV to make required payments pursuant to the loan
agreement governing the Permitted Margin Loan Financing;
(y) other Investments not exceeding $200,000,000 in the aggregate outstanding at
any time.
Notwithstanding anything to the contrary, neither the Borrower nor any
Subsidiary may make any Investments in any Unrestricted Subsidiary other than
Investments permitted by Sections 7.02(n), 7.02(p), 7.02(q), 7.02(u), 7.02(v),
7.02(w), 7.02(x) or 7.02(y).”
AA.    Section 7.03 of the Credit Agreement is hereby further amended by:
(a)    deleting the word “and” appearing immediately before clause (q) thereof;
(b)    re-lettering the existing clause (q) as clause (r); and
(c)    inserting new clause (q) therein, which shall read in its entirety as
follows:
“(q)    the unsecured Guarantee by the Borrower of the Indebtedness and all
obligations in connection therewith of the Margin Loan SPV under the Permitted
Margin Loan Financing; and”
BB.    Section 7.05 of the Credit Agreement is hereby amended by:
(a)    deleting the word “and” appearing immediately after clause (k) thereof;
(b)    replacing the period at the end of clause (l) therein with the phrase “;
and”;
(c)    inserting new clauses (m) therein, which shall read in its entirety as
follows:
“(m)    to the extent constituting a Disposition, the contribution or transfer
of the Margin Loan Pledged Equity permitted by Section 7.02(w).” and
(d)    amending and restating the last sentence thereof to read in its entirety
as follows:

8
CH\2021558.12

--------------------------------------------------------------------------------



“provided that any Disposition pursuant to this Section 7.05 (other than
pursuant to clauses (l) and (m) of this Section 7.05) shall be for fair market
value (as determined by the Borrower in its reasonable judgment).”
CC.    Section 7.06(e) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
“(e) to the extent any cash payment and/or delivery of the Borrower’s common
stock (or other securities or property following a merger event or other change
of the common stock of the Borrower) by the Borrower in satisfaction of its
conversion obligation or obligations to purchase notes for cash under the 2018
Convertible Senior Notes Indenture, the 2021 Convertible Senior Notes Indenture,
the 2020 Convertible Senior Notes Indenture or the 2022 Convertible Senior Notes
Indenture (and any Permitted Refinancing Convertible Bond Indebtedness thereof)
constitutes a Restricted Payment, the Borrower may make such Restricted Payment
to the extent permitted by Section 7.14;”
DD.    Section 7.06 of the Credit Agreement is hereby further amended by:
(a)    deleting “and” at the end of clause (l) therein;
(b)    replacing the period at the end of clause (m) with the phrase “; and”;
and
(c)    inserting new clauses (n) and (o) which shall read in their entirety as
follows:
“(n) the Borrower may receive cash payments and/or its common stock from the
2022 Option Counterparties pursuant to the terms of the 2022 Convertible Notes
Call Transactions; and
(o) the Borrower may make capital contributions to the Margin Loan SPV to the
extent necessary for the Margin Loan SPV to make required payments pursuant to
the loan agreement governing the Permitted Margin Loan Financing.”.”
EE.    Section 7.08 of the Credit Agreement is hereby amended by replacing the
following proviso appearing therein:
“provided that the foregoing restriction shall not apply to (a) transactions
between or among the Borrower and any Guarantor or between and among any
Guarantors; or (b) transactions consisting of the contribution or deposit of the
Specified TERP Common Stock to or with the Seller Note SPV permitted by Section
7.02(u) or any other agreements between or among the purchaser or holder (or any
entity on behalf thereof) of the Permitted Seller Notes, the Borrower, any
Guarantor and/or the Seller Note SPV, in each case as the Borrower, any
Guarantor and/or the Seller Note SPV may deem reasonably necessary or
appropriate in connection with the issuance of the Permitted Seller Notes
(including any agreements entered into in connection with the delivery and/or
registration of any capital stock deliverable upon exchange of the Permitted
Seller Notes).”
with the following proviso:
“provided that the foregoing restriction shall not apply to (a) transactions
between or among the Borrower and any Guarantor or between and among any
Guarantors; (b) transactions consisting of the contribution or deposit of the
Specified TERP Common Stock to or with the Seller Note SPV permitted by Section
7.02(u) or any other agreements between or among the purchaser or holder (or any
entity on behalf thereof) of the Permitted Seller Notes, the Borrower, any
Guarantor and/or the Seller Note SPV, in each case as the Borrower, any
Guarantor and/or the Seller Note SPV may deem reasonably necessary or
appropriate in connection with the issuance of the Permitted Seller Notes
(including any agreements entered into in connection with the delivery and/or
registration of any capital stock deliverable upon exchange of the Permitted
Seller Notes) or (c) transactions consisting of the

9
CH\2021558.12

--------------------------------------------------------------------------------



contribution or transfer of the Margin Loan Pledged Equity permitted by
Section 7.02(w) and the making of required payments pursuant to the loan
agreement governing the Permitted Margin Loan Financing or any other agreements
between or among any agent or any lender under Permitted Margin Loan Financing,
the Borrower, any Guarantor and/or the Margin Loan SPV, in each case as the
Borrower, any Guarantor and/or the Margin Loan SPV may deem reasonably necessary
or appropriate in connection with the Permitted Margin Loan Financing.”
FF.    Section 7.14 of the Credit Agreement is hereby amended by replacing the
following language appearing therein:
“Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any unsecured Indebtedness incurred pursuant to
Section 7.03(h) or 7.03(l) (other than (i) as permitted pursuant to
Section 7.03(l), (ii) any redemption required by Article III of the 2018
Convertible Senior Notes Indenture or Article III of the 2021 Convertible Senior
Notes Indenture or the corresponding section or article of the 2020 Convertible
Senior Notes Indenture or by the corresponding sections of the indentures
governing any Permitted Refinancing Convertible Bond Indebtedness, or (iii)
pursuant to a cash settlement method to the extent required by Section
4.03(a)(iv) of the 2018 Convertible Senior Notes Indenture or Section
4.03(a)(iv) of the 2021 Convertible Senior Notes Indenture or by the
corresponding sections of the indentures governing any Permitted Refinancing
Convertible Bond Indebtedness, (y) pursuant to a “Physical Settlement” under
(and as defined in) the 2018 Convertible Senior Notes Indenture or the 2021
Convertible Senior Notes Indenture or the 2020 Convertible Senior Notes
Indenture, as applicable or (z) pursuant to a “Combination Settlement” under
(and as defined in) the 2018 Convertible Senior Notes Indenture or the 2021
Convertible Senior Notes Indenture or the 2020 Convertible Senior Notes
Indenture, as applicable, or by the corresponding sections of the indentures
governing any Permitted Refinancing Convertible Bond Indebtedness, with a
“Specified Dollar Amount” (as defined therein) equal to or less than $1,000);
provided that, without limitation of any of clauses (i), (ii) and (iii) of the
immediately preceding parenthetical:”
with the following:
“Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any unsecured Indebtedness incurred pursuant to
Section 7.03(h) or 7.03(l) (other than (i) as permitted pursuant to
Section 7.03(l), (ii) any redemption required by Article III of the 2018
Convertible Senior Notes Indenture, Article III of the 2021 Convertible Senior
Notes Indenture, the corresponding section or article of the 2020 Convertible
Senior Notes Indenture or the 2022 Convertible Senior Notes Indenture, or by the
corresponding sections of the indentures governing any Permitted Refinancing
Convertible Bond Indebtedness, or (iii) pursuant to a cash settlement method to
the extent required by Section 4.03(a)(iv) of the 2018 Convertible Senior Notes
Indenture, Section 4.03(a)(iv) of the 2021 Convertible Senior Notes Indenture,
the corresponding section or article of the 2020 Convertible Senior Notes
Indenture or the 2022 Convertible Senior Notes Indenture, or by the
corresponding sections of the indentures governing any Permitted Refinancing
Convertible Bond Indebtedness, (y) pursuant to a “Physical Settlement” under
(and as defined in) the 2018 Convertible Senior Notes Indenture or the 2021
Convertible Senior Notes Indenture or the 2020 Convertible Senior Notes
Indenture or the 2022 Convertible Senior Notes Indenture, as applicable or (z)
pursuant to a “Combination Settlement” under (and as defined in) the 2018
Convertible Senior Notes Indenture or the 2021 Convertible Senior Notes
Indenture or the 2020 Convertible Senior Notes Indenture or the 2022 Convertible
Senior Notes Indenture, as applicable, or by the corresponding sections of the
indentures governing any Permitted Refinancing Convertible Bond Indebtedness,
with a “Specified Dollar Amount” (as defined therein) equal to or less than
$1,000); provided that, without limitation of any of clauses (i), (ii) and (iii)
of the immediately preceding parenthetical:”
GG.    The proviso in Section 7.14 of the Credit Agreement is hereby amended by
inserting therein a new clause (D) which shall read in its entirety as follows:

10
CH\2021558.12

--------------------------------------------------------------------------------



“(D)    the Borrower may make cash payment and/or deliver its common stock (or
other securities or property following a merger event or other change of the
common stock of Borrower) in satisfaction of its conversion obligation under the
2022 Convertible Senior Notes Indenture (and any Permitted Refinancing
Convertible Bond Indebtedness thereof) as long as, in the case of cash payments
(other than cash payments in lieu of fractional shares), both (x) immediately
prior and after giving effect to any such cash payment (with the effect of any
such cash payment determined after also giving effect to the satisfaction of any
related settlement obligations of (i) each 2022 Option Counterparty and dealer
counterparty to any Permitted Refinancing Hedge Transaction, as applicable,
under the respective 2022 Convertible Notes Call Transaction or Permitted
Refinancing Hedge Transaction, as applicable, and (ii) Borrower under the
related Permitted Refinancing Warrant Transaction, if applicable), no Default
shall exist or result therefrom and (y) immediately after giving effect to such
cash payment (with the effect of any such cash payment determined after also
giving effect to the satisfaction of any related settlement obligations of (i)
each 2022 Option Counterparty and dealer counterparty to any Permitted
Refinancing Hedge Transaction, as applicable, under the respective 2022
Convertible Notes Call Transaction or Permitted Refinancing Hedge Transaction,
as applicable, and (ii) Borrower under the related Permitted Refinancing Warrant
Transaction, if applicable), the Borrower and its Subsidiaries shall be in pro
forma compliance with the covenant set forth in Section 7.11(a) (such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to Section
6.01(a) or (b) as though such cash payment had been consummated as of the first
day of the fiscal period covered thereby) and the Liquidity Amount shall be
greater than or equal to the minimum Liquidity Amount required by Section
7.11(b) (determined on the basis of the Liquidity Amount as of the date of
measurement).”
HH.    Section 7.15 of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
“7.15 Amendment of Indebtedness. Amend, modify or change in any manner
materially adverse to the interests of the Lenders any term or condition of (X)
any Indebtedness set forth in Schedule 7.03, or any term or condition of any
Convertible Senior Notes except for (A) any refinancing, refunding, renewal or
extension thereof permitted by Section 7.03(b) or, with respect to Convertible
Senior Notes, Section 7.03(l) and (B) any amendment, modification or change
expressly required to be made (including adjustments to the conversion rate
(howsoever defined)) pursuant to the terms of the 2018 Convertible Senior Notes
Indenture as in effect on the Closing Date or the terms of the 2021 Convertible
Senior Notes Indenture as in effect on the Closing Date or the terms of the 2020
Convertible Senior Notes Indenture as in effect on the date of the issuance of
the 2020 Convertible Senior Notes pursuant thereto or the terms of the 2022
Convertible Senior Notes Indenture as in effect on the date of the issuance of
the 2022 Convertible Senior Notes pursuant thereto or pursuant to similar terms
of an indenture governing any Permitted Refinancing Convertible Bond
Indebtedness or (Y) the Hurricane Bridge/Notes Financing except as permitted by
the Hurricane Intercreditor Agreement.”
II.    Section 8.01(e) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
“(e) Cross-Default. (i) Other than with respect to Non-Recourse Project
Indebtedness, so long as no claim with respect thereto is made against any
Subsidiary other than the Non-Recourse Subsidiaries liable therefor, the
Borrower or any Subsidiary (A) fails to make any payment when due after any
applicable grace period (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (including
any Indebtedness under any of the Convertible Senior Notes) or Guarantee (other
than Indebtedness hereunder and Indebtedness under Swap Contracts) to a Person
other than the Borrower and its wholly-owned Subsidiaries (including the
Guarantee by the Borrower to the Sellers of the Indebtedness and all obligations
in connection therewith of the Seller Note SPV under the Permitted Seller Notes
and the Guarantee by the Borrower of the Indebtedness and all obligations in
connection therewith of the Margin Loan SPV under the Permitted Margin Loan
Financing) having an aggregate principal amount (including undrawn committed or
available

11
CH\2021558.12

--------------------------------------------------------------------------------



amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $50,000,000, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee described in clause (A) above or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be accelerated or to otherwise become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity (it being understood that (X) conversions of any
2018 Convertible Senior Notes pursuant to the terms of the 2018 Convertible
Senior Notes Indenture (or of any notes pursuant to the terms of any Permitted
Refinancing Convertible Bond Indebtedness thereof) or conversions of any 2021
Convertible Senior Notes pursuant to the terms of the 2021 Convertible Senior
Notes Indenture (or of any notes pursuant to the terms of any Permitted
Refinancing Convertible Bond Indebtedness thereof) or conversions of any 2020
Convertible Senior Notes pursuant to the terms of the 2020 Convertible Senior
Notes Indenture (or of any notes pursuant to the terms of any Permitted
Refinancing Convertible Bond Indebtedness thereof) or conversions of any 2022
Convertible Senior Notes pursuant to the terms of the 2022 Convertible Senior
Note Indenture (or of any notes pursuant to the terms of any Permitted
Refinancing Convertible Bond Indebtedness thereof) or (Y) any conversion or
exchange of the Permitted Seller Notes into or for the Class A TERP Common Stock
(and related payments of Cash in lieu of fractional shares) or any conversion or
exchange of the Permitted Hurricane Convertible Preferred into or for the common
Equity Interest in the Borrower (and related payments of Cash in lieu of
fractional shares) or any redemption or repurchase of Permitted Seller Notes or
Permitted Hurricane Convertible Preferred upon the occurrence of a “Fundamental
Change” (or equivalent) under the applicable indenture shall not constitute an
Event of Default under this clause (i)) or any redemption required by Article
III of the 2018 Convertible Senior Notes Indenture or Article III of the 2021
Convertible Senior Notes Indenture or the corresponding section or article of
the 2020 Convertible Senior Notes Indenture or the corresponding section or
article of the 2022 Convertible Senior Notes Indenture or by the corresponding
sections of the indentures governing any Permitted Refinancing Convertible Bond
Indebtedness shall not constitute an Event of Default under this clause (i)), or
such Guarantee to become payable or cash collateral in respect thereof to be
provided; or (ii) there occurs under any Swap Contract (other than with respect
to Non-Recourse Project Indebtedness, so long as no claim with respect thereto
is made against the Borrower or any Subsidiary other than the Non-Recourse
Subsidiaries liable therefor), any 2018 Convertible Notes Bond Hedge
Transaction, any 2021 Convertible Notes Bond Hedge Transaction, any 2020
Convertible Notes Bond Hedge Transaction, any 2022 Convertible Notes Call
Transaction or any Permitted Refinancing Hedge Transaction, an early termination
date (or such other similar term) under such Swap Contract, such 2018
Convertible Notes Bond Hedge Transaction, such 2021 Convertible Notes Bond Hedge
Transaction, such 2020 Convertible Notes Bond Hedge Transaction, such 2022
Convertible Notes Call Transaction and such Permitted Refinancing Hedge
Transaction, as applicable) resulting from (A) any event of default under such
Swap Contract, such 2018 Convertible Notes Bond Hedge Transaction, such 2021
Convertible Notes Bond Hedge Transaction, such 2020 Convertible Notes Bond Hedge
Transaction, such 2022 Convertible Notes Call Transaction and such Permitted
Refinancing Hedge Transaction, as applicable) to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract, such 2018
Convertible Notes Bond Hedge Transaction, such 2021 Convertible Notes Bond Hedge
Transaction, such 2020 Convertible Notes Bond Hedge Transaction, such 2022
Convertible Notes Call Transaction and such Permitted Refinancing Hedge
Transaction, as applicable, as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
$50,000,000; or”
The Pledge and Security Agreement is hereby amended as follows:



12
CH\2021558.12

--------------------------------------------------------------------------------



JJ.    Section 2.2(d) of the Pledge and Security Agreement is hereby amended by
amending and restating the proviso appearing therein to read in its entirety as
follows:
“provided, further, however, that the Collateral shall include (and such
security interest shall attach to) the Equity Interests in (i) SSL TopCo to the
extent not in excess of 65% of the voting power of all Equity Interest in SSL
TopCo, (ii) YieldCo, (iii) YieldCo Intermediate; (iv) YieldCo II, provided that
if YieldCo II is a Controlled Foreign Corporation, only to the extent not in
excess of 65% of the voting power of all Equity Interest in YieldCo II, (v)
YieldCo II Intermediate, provided that if YieldCo II Intermediate is a
Controlled Foreign Corporation, only to the extent not in excess of 65% of the
voting power of all Equity Interest in YieldCo II Intermediate, (vi) Warehouse
Holdings, and (vii) Margin Loan SPV; and”
SECTION II.
CONSENT AND AUTHORIZATION; CONFIRMATION OF THE FAIR MARKET VALUE OF THE
COLLATERAL RELEASED

Each Lender hereby consents to the release of the Administrative Agent’s Liens
on the Margin Loan Pledged Equity effective concurrently with or after the
consummation of the Hurricane Acquisition and authorizes the Administrative
Agent to deliver such releases or other documents reasonably requested by the
Borrower to evidence such release.
The Borrower hereby confirms that the value of the Margin Loan Pledged Equity to
be released from the Administrative Agent’s Liens thereon pursuant hereto,
together with the value of the Specified TERP Common Stock to be contributed to
or deposited with the Seller Note SPV (and released from the Administrative
Agent’s Lien pursuant to the Amendment No. 4 to the Credit Agreement, dated as
of November 17, 2014, among the Borrower, the Guarantors party hereto and the
Lenders party hereto) constitutes less than 40% of the value of all assets
constituting Collateral on the date of the consummation of the Hurricane
Acquisition, as shown on Exhibit A hereto.
SECTION III.
CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective as of the date hereof upon the
Administrative Agent receiving:
(i) a counterpart signature page of this Amendment duly executed by the Loan
Parties and the Required Lenders and the acknowledgment of this Amendment by the
Administrative Agent and
(ii) a consent from Barclays Bank PLC (“Barclays”), Goldman Sachs Bank USA
(“Goldman”), Morgan Stanley Senior Funding, Inc. (“Morgan Stanley”), Macquarie
Capital (USA) Inc. (“Macquarie Capital”) and MIHI LLC (“MIHI”; and together with
Macquarie Capital, “Macquarie”) and the Borrower confirming that references to
indebtedness “described in clauses (a) – (g) and (i) – (o) of Section 7.03 of
the Existing L/C Facility” in that certain commitment letter dated as of
November 17, 2014 among Barclays, Goldman, Morgan Stanley and the Borrower (the
“Commitment Letter”) shall be deemed to be references to indebtedness “described
in clauses (a) – (g), (i) – (n) and (p) – (r) of Section 7.03 of the Existing
L/C Facility” for all purposes of the Commitment Letter.
(the date of satisfaction of each such condition being referred to herein as the
“Amendment Effective Date”).
SECTION IV.
REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment, Borrower represents and
warrants to each Lender that:
A.    Corporate Power and Authority. Borrower has all requisite power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement and the
other Loan Documents.

13
CH\2021558.12

--------------------------------------------------------------------------------



B.    Authorization; No Contravention. The execution and delivery by Borrower of
this Amendment have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of Borrower’s Organization Documents; (b) conflict with or result in any breach
or contravention of, or the creation of any Lien under, or require any payment
to be made under (i) any material Contractual Obligation to which Borrower is a
party or affecting Borrower or the properties of Borrower or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which Borrower or its property is subject; or
(c) violate any Law.
C.    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution and delivery by Borrower or performance by, or
enforcement against, Borrower of this Amendment, the Credit Agreement or any
other Loan Document, except those that, if not obtained or made, would not
reasonably be expected to have a Material Adverse Effect.
D.    Binding Effect. This Amendment, when delivered hereunder, will have been
duly executed and delivered by Borrower, and when so delivered will constitute a
legal, valid and binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except to the extent that the enforceability hereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
E.    Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Article V of the Credit Agreement
are and will be true and correct in all material respects on and as of the
Amendment Effective Date and both before and after giving effect to the
Amendment to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date.
F.    Absence of Default. Both before and after giving effect to this Amendment,
no event has occurred and is continuing or would result from the transactions
contemplated by this Amendment that would constitute an Event of Default or a
Default.
SECTION V.
ACKNOWLEDGMENT AND CONSENT

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and the Pledge and Security Agreement and this Amendment
and consents to the amendments to the Credit Agreement and the Pledge and
Security Agreement effected pursuant to this Amendment. Each Guarantor hereby
confirms that each Loan Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Loan
Documents the payment and performance of all “Obligations” under each of the
Loan Documents to which is a party (in each case as such terms are defined in
the applicable Loan Document).
Each Guarantor acknowledges and agrees that any of the Loan Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment,
except as expressly amended by this Amendment. Each Guarantor represents and
warrants that all representations and warranties contained in the Credit
Agreement and the Loan Documents to which it is a party or otherwise bound are
true and correct in all material respects on and as of the Amendment Effective
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit

14
CH\2021558.12

--------------------------------------------------------------------------------



Agreement, this Amendment or any other Loan Document shall be deemed to require
the consent of such Guarantor to any future amendments to the Credit Agreement.
SECTION VI.
MISCELLANEOUS

A.    Effect on the Credit Agreement and the Other Loan Documents. Except as
expressly amended by this Amendment, the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed.
B.    Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
C.    Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.
D.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
[Remainder of this page intentionally left blank.]

15
CH\2021558.12

--------------------------------------------------------------------------------






16
CH\2021558.12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


SUNEDISON, INC.,
as the Borrower


By: /s/ Brian Wuebbels
     Name: Brian Wuebbels
     Title: EVP, CAO & CFO


By its signature, the undersigned hereby provides the consent described in
clause (ii) of Section III of the Amendment


SUNEDISON, INC.


By: /s/ Brian Wuebbels
     Name: Brian Wuebbels
     Title: EVP, CAO & CFO



SunEdison, Inc.
Amendment No. 5 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender




By: /s/ Dmitriy Barskiy
     Name: Dmitriy Barskiy
     Title: Vice President




By its signature, the undersigned hereby provides the consent described in
clause (ii) of Section III of the Amendment


MORGAN STANLEY SENIOR FUNDING, INC.


By: /s/ Dmitriy Barskiy
     Name: Dmitriy Barskiy
     Title: Vice President



SunEdison, Inc.
Amendment No. 5 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Lisa A. Ryder
     Name: Lisa A. Ryder
     Title: Vice President

SunEdison, Inc.
Amendment No. 5 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
as a Lender




By: /s/ Michelle Latzoni
     Name: Michelle Latzoni
     Title: Authorized Signatory




By its signature, the undersigned hereby provides the consent described in
clause (ii) of Section III of the Amendment


GOLDMAN SACHS BANK USA


By: /s/ Michelle Latzoni
     Name: Michelle Latzoni
     Title: Authorized Signatory



SunEdison, Inc.
Amendment No. 5 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





MIHI LLC,
as a Lender




By: /s/ Steve Mehos
     Name: Steve Mehos
     Title: Authorized Signatory


By:/s/ Katherine Mogg
     Name: Katherine Mogg
     Title: Authorized Signatory




By its signature, each of the undersigned hereby provides the consent described
in clause (ii) of Section III of the Amendment


MIHI LLC




By: /s/ Steve Mehos
     Name: Steve Mehos
     Title: Authorized Signatory


By: /s/ Katherine Mogg
     Name: Katherine Mogg
     Title: Authorized Signatory


MACQUARIE CAPITAL (USA) INC.




By: /s/ Steve Mehos
     Name: Steve Mehos
     Title: Authorized Signatory


By: /s/ Katherine Mogg
     Name: Katherine Mogg
     Title: Managing Director



SunEdison, Inc.
Amendment No. 5 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





BARCLAYS BANK PLC,
as a Lender




By: /s/ Marguerite Sutton
     Name: Marguerite Sutton
     Title: Vice President




By its signature, the undersigned hereby provides the consent described in
clause (ii) of Section III of the Amendment


BARCLAYS BANK PLC


By: /s/ Marguerite Sutton
     Name: Marguerite Sutton
     Title: Vice President



SunEdison, Inc.
Amendment No. 5 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender




By: /s/ Anca Trifan
     Name: Anca Trifan
     Title: Managing Director




By: /s/ Michael Winters
     Name: Michael Winters
     Title: Vice President

SunEdison, Inc.
Amendment No. 5 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





Acknowledged by:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By: /s/ Peter Sherman
Name: Peter Sherman
Title: Vice President



SunEdison, Inc.
Amendment No. 5 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------



SUNEDISON HOLDINGS CORPORATION,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




SUNEDISON INTERNATIONAL, INC.,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




MEMC PASADENA, INC.,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




ENFLEX CORPORATION,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




NVT, LLC,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer


SOLAICX,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer







CH\2021558.12

--------------------------------------------------------------------------------



SUN EDISON LLC,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




SUNEDISON CANADA, LLC,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




SUNEDISON INTERNATIONAL, LLC,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer






FOTOWATIO RENEWABLE VENTURES, INC.,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer


SUNEDISON CONTRACTING, LLC,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




NVT LICENSES, LLC,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer





CH\2021558.12

--------------------------------------------------------------------------------





TEAM-SOLAR, INC.,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer













CH\2021558.12